*708
ORDER

PER CURIAM.
Reginald Williams appeals the judgment entered upon a jury’s verdict convicting him of stealing under $500.00 and second-degree property damage. We find that there was sufficient evidence to support his convictions, and the verdict was not coerced. We also find that the trial court did not plainly err in sentencing Williams as a prior and persistent offender. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).